IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00208-CV

FORREST PROPERTY MANAGEMENT, INC.,
FORREST CLEBURNE PROPERTIES, LP,
FORREST CHEVROLET-CADILLAC, INC.,
FORREST PONTIAC-BUICK-GMC TRUCKS, INC.,
CHARLES MICHAEL FORREST AND
MARTHA FORREST
                                    Appellants
v.

EDDIE MCGINNIS AND CITIZENS BANK,
                                                           Appellees



                          From the 249th District Court
                             Johnson County, Texas
                           Trial Court No. C201000210


                          MEMORANDUM OPINION


      On April 19, 2011, Forrest Property Management, Inc., Forrest Cleburne

Properties, LP, Forrest Chevrolet-Cadillac, Inc., Forrest Pontiac-Buick-GMC Trucks, Inc.,

Charles Micheal Forrest, and Martha Forrest filed “appellants’ motion to extend time to
file notice of appeal.”1 The underlying notice of restricted appeal was filed in the trial

court on April 19, 2011.2 It states that the parties are intending to appeal the trial court’s

judgment signed on September 27, 2010 in Cause No. 200900529 in the 249th Judicial

District Court of Johnson County.3

          In a restricted appeal, the notice of appeal must be filed within six months after

the judgment is signed. TEX. R. APP. P. 26.1(c). An appellate court may extend the time

to file a notice of appeal if, within 15 days after the deadline for filing the notice of

appeal, the party files in the trial court the notice of appeal and files in the appellate

court a motion for extension of time complying with Rule 10.5(b). See TEX. R. APP. P.

10.5(b), 26.3. With respect to the trial court’s September 27, 2010 judgment, the last day

to file a notice of restricted appeal was six months after September 27, 2010, or March

28, 2011. A motion to extend time must have been filed by April 12, 2011. In a letter

dated May 3, 2011, the Clerk notified Appellants that the Court might dismiss this case

for lack of jurisdiction because the notice of restricted appeal and the motion to extend

time appeared to be untimely.

          Because the notice of restricted appeal and the motion to extend time are

untimely, we lack jurisdction over this restricted appeal. The motion to extend time is




1 Initially, the motion to extend was filed in case number 10-10-00273-CV, as that case number was listed
in the motion’s style and that case involved most of the same parties. We have determined that the
motion should have been filed as a new appeal.

2   We assume without deciding that this case is properly characterized as a restricted appeal.

3 The District Clerk has provided us with a file-marked copy of the judgments, as have Appellees with
their response to Appellants’ motion to extend time.

Forrest Property Management, Inc. v. McGinnis                                                     Page 2
denied, and this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed; motion to extend time denied
Opinion delivered and filed June 29, 2011
[CV06]




Forrest Property Management, Inc. v. McGinnis                                          Page 3